Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 17/270996 application originally filed February 24, 2021.
Claims 1-3, filed November 14, 2022, are pending and have been fully considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (JP 2014-098097 A) hereinafter cited under English Translation “Endo” in view of Yamamoto (CN 101231144 B) hereinafter cited under English Translation “Yamamoto”, Kamstrup-Larsen (US 3,709,474).
Regarding Claim 1
	Endo discloses in the abstract, a method for producing a solid fuel containing biomass excellent in moldability and pulverizing property when mixed with coal and to provide such a solid fuel.
	Endo further discloses on page 4 paragraph 2, in the method for producing a solid fuel, it is easy to adjust the obtained solid fuel to a desired shape, density, hardness, etc. by pre-molding biomass by the molding step before the roasting step described later. Moreover, by molding biomass in advance, the surface of the molded product can be extremely roasted, and as a result, the pulverizability of the obtained solid fuel can be improved.
	Endo discloses on page 4 paragraph 3, the roasting process.  In this step, the molded product containing biomass is roasted. The roasting means heat treatment of a molded product containing biomass. The heat treatment temperature is preferably 140 ° C or higher and 350 ° C. 
	Endo discloses on page 4 paragraph 4, the roasting can be performed using a known heating (roasting) apparatus, for example, a multi-stage heating furnace, a rotary drum reactor, a transfer bed reactor, a screw conveyor reactor, or an annular fluidizing furnace, continuous belt reactors, turbo dryers, microwave reactors and the like. Among these, the furnace capable of rotating or flowing the molded biomass has better heat transfer to the molded biomass, and the outer surface of the molded body is first baked and solidified.  It is more preferable to use a rotary kiln whose concentration is adjusted to 15% or less from the viewpoint of suppressing excessive oxidation and combustion. The rotary kiln usually has a cylinder to which a molded product is supplied, and a spiral lifter that is provided inside the cylinder and sends out the molded product. By using such a rotary kiln, a molded product containing biomass can be continuously roasted and cooled. Also, prior to roasting, drying that reduces the moisture content of the molded product can be performed integrally, leading to reductions in equipment costs and manufacturing costs. Further, the rotary kiln usually has a parallel lifter that stirs and rakes the molded product inside. By using such a rotary kiln, the molded product can be roasted or cooled uniformly. In addition, since the lignin etc. in the biomass are melted and the biomass is bound by passing through a molding process prior to roasting, the molded product is roasted even if roasted using the rotary kiln. After that, the shape after molding can be kept substantially the same.
	It is to be noted, Endo discloses using a rotary kiln but fails to provide the specific structure of the rotary kiln.  However, it is known in the art rotary kiln can be selected from an external heating rotary kiln that includes a non-heating zone that is upstream side of a kiln body and includes a spiral blade on an inner circumferential surface, as taught by Yamamoto and it is known in the art that the heating zone of the rotary kiln to include a lifter blade on an inner circumferential surface and extending along the entire length of the heating zone, as taught by Kamstrup-Larsen.
	Yamamoto discloses in the abstract, an externally-heated rotary kiln (1) comprising a kiln inside cylinder (1) which rotates surrounding a shaft and an external cylinder (12) for guiding the heating gas to flow around the kiln inside cylinder is disclosed, the externally-heated rotary kiln heats in the kiln inside cylinder of a treated object while being axially transmitted. 
	Yamamoto discloses on page 5 paragraph 2, by the upstream side as the above-mentioned rotary kiln of controlling 1, the dryer (not shown) is set up in temperature. Stirred and dried the oven dry mud 71 that feasible wherein moisture is controlled to predetermined value by dryer, introduced the inside cylindrical shell 11 of rotary kilns 1 by auger conveyor 10.  The oven dry mud 71 that is introduced into inner cylindrical shell 11 is heated in the transmission course of the outside in the rotation along with inner cylindrical shell 11.
	Yamamoto discloses on page 4 paragraph 5, on the inner wall section of inner cylindrical shell 11, a plurality of fins (blades) of circumferential direction inclination (or spiral, demonstration) are set up relatively.  Inner cylindrical shell 11 rotates with desired speed by the drive source (not shown), and the substance to be processed of filling from entrance side can be transferred to outlet side by inner cylindrical shell, is heated simultaneously.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the external heating rotary kiln of Yamamoto as the rotary kiln of Endo.  The motivation to do so is to use an external heating rotary kiln when treating combustible material in order to aid in process of controlling the temperature in the rotary kiln. 
	Kamstrup-Larsen discloses in the abstract a rotary kiln.  Kamstrup-Larsen discloses in the abstract and Figures 1 and 9, a rotary kiln for the production of a granular bloated clay product, the kiln comprising a drying-kiln section and a burning-kiln section. In the heating zone in which the temperature of the clay granules increases from 300.degree.-400.degree.C to 800.degree.-900.degree.C the kiln is provided with a centrally located gas-flow tube which serves to protect the granules from the oxygen in the flue gas in the heating zone so that the bloating will be very effective. When passing the heating zone the granules pass the annular cavity between the outer surface of the gas-flow tube and the inner surface of the kiln lining. The outer surface of the gas-flow tube is provided with blades extending along the tube so that improved heat transfer from tube to granules is obtained. 
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the external heating rotary kiln of Yamamoto and the lifting blades in the heating zone of Kamstrup-Larsen in the rotary kiln of Endo.  The motivation to do so is to use an external heating rotary kiln and a heating zone with lifting blades in the kiln when treating combustible material in order to aid in process of controlling the temperature and treat rate in the rotary kiln. 
Regarding Claim 2
	Endo discloses on page 4 paragraph 3, the roasting process.  In this step, the molded product containing biomass is roasted. The roasting means heat treatment of a molded product containing biomass. The heat treatment temperature is preferably 140 ° C or higher and 350 ° C. 
	Endo discloses on page 4 paragraph 4, the roasting can be performed using a known heating (roasting) apparatus, for example, a multi-stage heating furnace, a rotary drum reactor, a transfer bed reactor, a screw conveyor reactor, or an annular fluidizing furnace, continuous belt reactors, turbo dryers, microwave reactors and the like. Among these, the furnace capable of rotating or flowing the molded biomass has better heat transfer to the molded biomass, and the outer surface of the molded body is first baked and solidified.  It is more preferable to use a rotary kiln whose concentration is adjusted to 15% or less from the viewpoint of suppressing excessive oxidation and combustion.
Regarding Claim 3
	Endo discloses in the abstract, a method for producing a solid fuel containing biomass excellent in moldability and pulverizing property when mixed with coal and to provide such a solid fuel.
	Endo further discloses on page 4 paragraph 2, in the method for producing a solid fuel, it is easy to adjust the obtained solid fuel to a desired shape, density, hardness, etc. by pre-molding biomass by the molding step before the roasting step described later. Moreover, by molding biomass in advance, the surface of the molded product can be extremely roasted, and as a result, the pulverizability of the obtained solid fuel can be improved.
	Endo discloses on page 4 paragraph 3, the roasting process.  In this step, the molded product containing biomass is roasted. The roasting means heat treatment of a molded product containing biomass. The heat treatment temperature is preferably 140 ° C or higher and 350 ° C. 
	Endo discloses on page 4 paragraph 4, the roasting can be performed using a known heating (roasting) apparatus, for example, a multi-stage heating furnace, a rotary drum reactor, a transfer bed reactor, a screw conveyor reactor, or an annular fluidizing furnace, continuous belt reactors, turbo dryers, microwave reactors and the like. Among these, the furnace capable of rotating or flowing the molded biomass has better heat transfer to the molded biomass, and the outer surface of the molded body is first baked and solidified.  It is more preferable to use a rotary kiln whose concentration is adjusted to 15% or less from the viewpoint of suppressing excessive oxidation and combustion. The rotary kiln usually has a cylinder to which a molded product is supplied, and a spiral lifter that is provided inside the cylinder and sends out the molded product. By using such a rotary kiln, a molded product containing biomass can be continuously roasted and cooled. Also, prior to roasting, drying that reduces the moisture content of the molded product can be performed integrally, leading to reductions in equipment costs and manufacturing costs. Further, the rotary kiln usually has a parallel lifter that stirs and rakes the molded product inside. By using such a rotary kiln, the molded product can be roasted or cooled uniformly. In addition, since the lignin etc. in the biomass are melted and the biomass is bound by passing through a molding process prior to roasting, the molded product is roasted even if roasted using the rotary kiln. After that, the shape after molding can be kept substantially the same.
	It is to be noted, Endo discloses using a rotary kiln but fails to provide the specific structure of the rotary kiln.  However, it is known in the art rotary kiln can be selected from an external heating rotary kiln that includes a non-heating zone that is upstream side of a kiln body and includes a spiral blade on an inner circumferential surface, as taught by Yamamoto and it is known in the art that the heating zone of the rotary kiln to include a lifter blade on an inner circumferential surface and extending along the entire length of the heating zone and the lifter blade protrudes toward a rotational axis of the rotary kiln from the inner circumferential surface of the heating zone, as taught by Kamstrup-Larsen.
	Yamamoto discloses in the abstract, an externally-heated rotary kiln (1) comprising a kiln inside cylinder (1) which rotates surrounding a shaft and an external cylinder (12) for guiding the heating gas to flow around the kiln inside cylinder is disclosed, the externally-heated rotary kiln heats in the kiln inside cylinder of a treated object while being axially transmitted. 
	Yamamoto discloses on page 5 paragraph 2, by the upstream side as the above-mentioned rotary kiln of controlling 1, the dryer (not shown) is set up in temperature. Stirred and dried the oven dry mud 71 that feasible wherein moisture is controlled to predetermined value by dryer, introduced the inside cylindrical shell 11 of rotary kilns 1 by auger conveyor 10.  The oven dry mud 71 that is introduced into inner cylindrical shell 11 is heated in the transmission course of the outside in the rotation along with inner cylindrical shell 11.
	Yamamoto discloses on page 4 paragraph 5, on the inner wall section of inner cylindrical shell 11, a plurality of fins (blades) of circumferential direction inclination (or spiral, demonstration) are set up relatively.  Inner cylindrical shell 11 rotates with desired speed by the drive source (not shown), and the substance to be processed of filling from entrance side can be transferred to outlet side by inner cylindrical shell, is heated simultaneously.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the external heating rotary kiln of Yamamoto as the rotary kiln of Endo.  The motivation to do so is to use an external heating rotary kiln when treating combustible material in order to aid in process of controlling the temperature in the rotary kiln. 
	Kamstrup-Larsen discloses in the abstract a rotary kiln.  Kamstrup-Larsen discloses in the abstract and Figures 1 and 9, a rotary kiln for the production of a granular bloated clay product, the kiln comprising a drying-kiln section and a burning-kiln section. In the heating zone in which the temperature of the clay granules increases from 300.degree.-400.degree.C to 800.degree.-900.degree.C the kiln is provided with a centrally located gas-flow tube which serves to protect the granules from the oxygen in the flue gas in the heating zone so that the bloating will be very effective. When passing the heating zone the granules pass the annular cavity between the outer surface of the gas-flow tube and the inner surface of the kiln lining. The outer surface of the gas-flow tube is provided with blades extending along the tube so that improved heat transfer from tube to granules is obtained. 
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the external heating rotary kiln of Yamamoto and the lifting blades in the heating zone of Kamstrup-Larsen in the rotary kiln of Endo.  The motivation to do so is to use an external heating rotary kiln and a heating zone with lifting blades in the kiln when treating combustible material in order to aid in process of controlling the temperature and treat rate in the rotary kiln. 
Response to Arguments
Applicant's arguments filed November 14, 2022 have been fully considered but they are not persuasive.
Applicants argued: “None of Endo, Yamamoto, or Kamstrup-Larsen discloses or suggests the lifter blade as recited in amended claims 1 and 3. However, Yamamoto does not disclose or suggest a lifter blade on the inner circumferential surface of the heating zone and extending along the entire length of the heating zone, as recited in amended claims 1 and 3. Moreover, one of ordinary skill in the art is would not combine Endo and Kamstrup- Larsen. Endo discloses a method for producing a solid fuel using biomass (see paragraph [0001]). Endo discloses, at paragraphs [0037] and [0038], roasting a molded product containing biomass using a rotary kiln. Kamstrup-Larsen is related to a granular, bloated clay product, as disclosed in column 1, lines 4-8. As disclosed in column 5, lines 17-21 and FIG. 9, the blade 13 penetrates deeply into the volume of clay granules 14. If the blade 13 disclosed in Kamstrup- Larsen is combined with the rotary kiln disclosed in Endo, the blade would crush the molded product, and a solid fuel would not be obtained. Accordingly, one skilled in the art would not combine Endo and Kamstrup-Larsen because doing so would render the invention of Endo unsuitable for its intended purpose.”
Applicants arguments are not deemed persuasive.  As stated in the above rejection, Endo discloses using a rotary kiln but fails to provide the specific structure of the rotary kiln.  Yamamoto and Kamstrup-Larsen have been relied upon to disclose the structure of the claimed rotary kiln.  Specifically, Kamstrup-Larsen further discloses the heating zone includes a lifter blade on an inner circumferential surface thereof and extending along an entire length of the heating zone, the lifter blade protrudes toward a rotational axis of the rotary kiln from the inner circumferential surface of the heating zone (see Fig. 1 and 9 of Kamstrup-Larsen).  Additionally, applicants have failed to define the structure of the “blade” of Kamstrup-Larsen not being the blade of the claimed invention which makes applicants argument unclear to the statement if the blade 13 disclosed in Kamstrup- Larsen is combined with the rotary kiln disclosed in Endo, the blade would crush the molded product, and a solid fuel would not be obtained.  It is to be noted, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[I]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d * > 996 < , 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Therefore, it is maintained that Endo modified by Yamamoto and Kamstrup-Larsen discloses the presently claimed invention of claims 1-3.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771